Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via emails with Gregory R. Grace (Reg. No. 59,733) on 8/5/2022.
The application has been amended as follows: 
1.	(Currently Amended)  A wireless device, comprising:
	a memory; at least one hardware processor coupled to the memory; a hardware interface coupled to the least one hardware processor; and, at least one antenna coupled to the at least one hardware processor, wherein the at least one hardware processor is configured to:
(i) receive  the at least one antenna an instruction to retrieve state data; (ii) transmit one or more first signals,  (v)  a virtual private network (VPN) using the at least one antenna the state data and the operating state of the ATM , wherein the VPN is separate from a financial institution network  used by the ATM  financial transactions, wherein the state data comprises at least one , and wherein the wireless device is configurable to be installed within the ATM after the ATM is deployed.

2.	(Original)  The wireless device of claim 1 wherein the wireless device is configured to transmit in accordance with one or more of the following group: 3GPP, LTE, LTE-Advanced, and 5G.

3.	(Currently Amended)  The wireless device of claim 1 wherein the hardware interface is coupled to the ATM
	

4.	(Currently Amended)  The wireless device of claim 1 [[3]] wherein the one or more first signals comprise electrical signals that cause [[a]] the ATM to transmit the and the operating state over the hardware interface.

5.	(Currently Amendded)  The wireless device of claim 3 wherein the one or more first signals  refrain from requesting an operating system of the ATM to transmit the and the operating state.

6.	(Cancelled)

7.	(Currently Amended)  The wireless device of claim 1 [[6]], wherein the EJ comprises transactions of the ATM and wherein the transactions of the ATM comprise indications of bills dispensed from the ATM, indications of identities of the accounts associated with the transactions, and images associated with the transactions of the ATM, wherein the images are captured from a camera of the ATM.

8.	(Original)  The wireless device of claim 1 wherein the at least one hardware processor is further configured to:
	encrypt the state data before transmitting the state data over the at least one antenna.

9.	(Original)  The wireless device of claim 1 wherein the instruction is a first instruction and wherein the at least one hardware processor is further configured to:
	(i) receive over the at least one antenna a second instruction to retrieve images; (ii) receive the images over the hardware interface from the ATM; and, (iii) transmit the images over the at least one antenna.

10.	(Original)  The wireless device of claim 1 wherein the instruction is a first instruction and wherein the at least one hardware processor is further configured to:
	(i) receive over the antenna a second instruction to reboot the ATM; and, (ii) raise a signal of the hardware interface to reboot the ATM.

11.	(Original)  The wireless device of claim 1 wherein the wireless device is housed within the ATM.

12.	(Original)  The wireless device of claim 11 wherein the wireless device is installed within the ATM after the ATM is deployed.

13.	(Canceled)

14.	(Currently Amended)  The wireless device of claim 1 [[13]] wherein the operating state comprises one or more of the following group: whether the ATM is on, whether a screen of the ATM is operating properly, whether the ATM is connected to a network of an entity that operates the ATM, and whether a keypad of the ATM operates properly.

15.	(Canceled)

16.	(Currently Amended)  The wireless device of claim 1 wherein the at least one hardware processor is further configured to:
	(vi) receive second signals from the ATM; (vii) determine the operating state of the ATM based on the received second signals; and, (viii) transmit the operating state of the ATM over the at least one antenna.

17.	(Currently Amended)  A method comprising:
(i) receiving  the at least one antenna an instruction to retrieve state data; (ii) transmitting one or more first signals,  (v)  a virtual private network (VPN) using the at least one antenna the state data and the operating state of the ATM , wherein the VPN is separate from a financial institution network  used by the ATM  financial transactions, wherein the state data comprises at least one , and wherein the wireless device is configurable to be installed within the ATM after the ATM is deployed.

18.	(Original)  The method of claim 17 wherein the transmitting further comprises: transmitting in accordance with one or more of the following group: 3GPP, LTE, LTE-Advanced, and 5G.

19.	(Currently Amended)  A system, comprising:
	a wireless device, the wireless device comprising: a memory; at least one hardware processor coupled to the memory; a hardware interface coupled to the least one hardware processor; and, at least one antenna coupled to the at least one hardware processor, wherein the at least one hardware processor is configured to:
(i) receive  the at least one antenna an instruction to retrieve state data; (ii) transmit one or more first signals,  (v)  a virtual private network (VPN) using the at least one antenna the state data and the operating state of the ATM , wherein the VPN is separate from a financial institution network  used by the ATM  financial transactions, wherein the state data comprises at least one , and wherein the wireless device is configurable to be installed within the ATM after the ATM is deployed..
20.	(Original)  The system of claim 19 further comprising the ATM.
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 8/5/2022.
Claims 1, 3, 4, 5, 7, 14, 16, 17 and 19 are currently amended.
Claims 2, 8-12 and 18 were previously presented.
Claims 6, 13 and 15 were cancelled.
Therefore, claims 1-5, 7-12, 14 and 16-20 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 103 rejections, Applicant's arguments filed on 7/27/2022 have been fully considered and they are persuasive (please see the remark on pages 6-7).  The previous Office action has been withdrawn and the claims 1-5, 7-12, 14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694